Detailed action
Summary
1. The office action is in response to the amendment filed on 2/14/2022.
2. Claims 1-11 and 21-28 are pending and has been examined.
3. The amendment filed on 2/14/2022 are entered.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
5. 	Claims 1-11 and 21-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a switch handle affixed to a front wall of the housing whereby the switch handle is non- detachably coupled to the housing; and an electronically operable lock comprising a lock member coupled to the housing configured to electronically controllably travel between a first position and a second position, wherein, in the second position, the lock member is in a lock-out position and prevents the switch handle from moving to an ON position associated with electrical current conduction, and wherein, in the first position, the lock member is in a position that allows the switch handle to move to the ON position.”

Dependent claims 2, 3, 5, 8, 9, 26 and 27 are allowable by their dependency.

Regarding claim 4. The prior art fails to teach “ …a lock member coupled to the housing configured to electronically controllably travel between a first position and a second position, wherein, in the second position, the lock member is in a lock-out position and prevents the switch handle from moving to an ON position associated with electrical current conduction, and 

Dependent claim 28 is allowable by its dependency.

Regarding claim 10. The prior art fails to teach “ …a lock member coupled to the housing configured to electronically controllably travel between a first position and a second position, wherein, in the second position, the lock member is in a lock-out position and prevents the switch handle from moving to an ON position associated with electrical current conduction, and wherein, in the first position, the lock member is in a position that allows the switch handle to move to the ON position, wherein the circuit interrupter is configured to wirelessly communicate with a mobile device comprising and/or in communication with an APP to control movement of the lock member.”

Regarding claim 11. The prior art fails to teach “ …an electronically operable lock comprising a lock member coupled to the housing configured to electronically controllably travel between a first position and a second position, wherein, in the second position, the lock member is in a lock-out position and prevents the switch handle from moving to an ON position associated with electrical current conduction, and wherein, in the first position, the lock member is in a position that allows the switch handle to move to the ON position, wherein the circuit interrupter is configured to require multiple defined electronic key inputs before electronically directing the lock member to move from the second position to the first position.”


Regarding claim 21. The prior art fails to teach “…an actuator in communication with the electronic control circuit; and a lock member controlled by the actuator, wherein the actuator is configured to move the lock member in first and second directions between first and second positions relative to a switch handle of the circuit breaker in response to directions from the electronic control circuit, wherein, in the first position, the lock member blocks the switch handle from moving, and wherein, in the second position, the lock member unblocks the switch handle.”

Dependent claims 22-25 are allowable by their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040012262 Uselli disclose device comprising a steering lock and an ignition starter switch which can be controlled by a handle in the presence of an identification transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                      /ADOLF D BERHANE/Primary Examiner, Art Unit 2838